Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered July 28, 1999, convicting him of criminal sale of a controlled substance in the third degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant is entitled to a new trial for the reasons stated in People v Yattang Ng (298 AD2d 470 [decided herewith]).
The defendant’s remaining contentions are without merit. S. Miller, J.P., Friedmann, Crane and Rivera, JJ., concur.